Dear Judge Cali:
In response to your inquiry of recent date, it is the opinion of this office that a justice of the peace may retain the power to perform marriage ceremonies after serving eighteen years in that office.  R.S.9:203(C) provides:
  C.  A retired justice of the peace who has served a total of eighteen years in that capacity shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section provided he registers to perform such ceremonies as required by R.S. 9:204.
A retired justice of the peace must continue to register to perform such ceremonies as provided by R.S. 9:204:
§ 204.  Officiant other than judge; registration
  An officiant, other than a judge or justice of the peace, may perform marriage ceremonies only after he registers to do so by depositing with the clerk of court of the parish in which he will principally perform marriage ceremonies, or, in the case of Orleans Parish, with the office of the state registrar of vital records, an affidavit stating his lawful name, denomination, and address.
Thus, if you are defeated in the next election, you may still retain the authority to perform marriage ceremonies.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: April 4, 2002